IN THE SUPREME COURT OF TEXAS
                                       NO. 13-0953

             IN RE MAGNUM HUNTER RESOURCES CORPORATION

                          ON PETITION FOR WRIT OF MANDAMUS

ORDERED:

       1.      Relator’s emergency motion for temporary relief, filed December 2, 2013,
is granted. The Order on Defendants’ Motion to Compel Production of Documents and
Electronic Information, dated November 15, 2013, in Cause No. DC-13-02198, styled
Hazen NG, L.L.C. and John Dean Hazen v. K&L Gates LLP and Julie Lennon, in the
193rd District Court of Dallas County, Texas, is stayed to the extent that it applied to the
production of internal reserve reports pending further order of this Court.
       2.      The petition for writ of mandamus remains pending before this Court.


       Done at the City of Austin, this December 06, 2013.


                                              BLAKE A. HAWTHORNE, CLERK
                                              SUPREME COURT OF TEXAS

                                              BY CLAUDIA JENKS, CHIEF DEPUTY CLERK